 

ROGERS

_IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TENNESSEE
WESTERN DIVISION

 

UNITED STATES OF AMERICA, )
)
Plaintiff, )  cr.No.  /9-Z01b§ SAL
)
V. | )
)
REXFORD BRITTON, )
) 18 U.S.C. § 924(c)
Defendant. ) 48 U.S.C. § 1951

INDICTMENT
THE GRAND JURY CHARGES:
COUNT 1

On or about December 22, 2018, in the Western District of Tennessee, the

defendant,
REXFORD BRITTON

did attempt to unlawfully obstruct, delay, and affect commerce by robbery in that
REXFORD BRITTON did attempt to unlawfully take and obtain property by means of
actual and threatened force, violence, and fear of injury, at Marathon gas station, 4145
Neely Road, Memphis, Tennessee, a business then engaged in interstate commerce, in

violation of Title 18, United States Code, Section 1951.

 
 

COUNT 2
On or about December 22, 2018, in the Western District of Tennessee, the
defendant,
REXFORD BRITTON
did, during and in relation to a crime of violence, specifically the attempted robbery
charged in Count 1, in violation of Title 18, United States Code, Section 1951, knowingly
use, carry, and brandish a firearm in violation of Title 18, United States Code, Section

924(c).

TRUE BILL:

 

FOREPERSON

DATE:

 

 

D. MICHAEL DUNAVANT
UNITED STATES ATTORNEY

 
